PER CURIAM.
Pursuant to stipulation of counsel filed December 9, 1935, and order of this court entered on the same date, providing that proceedings in this cause be stayed until the final determination of cause No. 5699, Charles A. McGuire v. Commissioner of Internal Revenue, 84 F.(2d) 431, and after such final determination that either party may apply for a judgment in this cause corresponding to the judgment entered in said cause; and on motion of counsel for respondent, it is now here ordered and adjudged by this court that the decision entered in this cause on August 6, 1935, by the United States Board of Tax Appeals be, and the same is hereby, affirmed.